This cause having been submitted upon the transcript of record, and the briefs and argument of counsel, the court finds no reversible error in the record, and the order appealed from is affirmed upon the authority of Gove v. Nautilus Hotel Company,68 Fla. 490, 67 So. 112; Tide Water Construction Company v. Monroe County, 107 Fla. 648, 146 So. 209, and Webster v. Clark, 34 Fla. 633,  16 So. 601.
Affirmed.
WHITFIELD, P.J., and BROWN and CHAPMAN, J.J., concur.
ELLIS, C.J., and TERRELL and BUFORD, J.J., concur in the opinion and judgment.